Title: To Thomas Jefferson from William Keteltas, 16 February 1805
From: Keteltas, William
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     New York 16h Feby 1805
                  
                  To fill the Vacancy Occasioned by the Death of Judge Hobart Must shortly Engage the attention of the Executive, In answer to a former Communication on a similar subject the President suggested a desire to Receive every Information on the subject of appointments to Enable him to form the best opinion from the whole of the fitness of Candidates for office, In Compliance with your Wish, I take the liberty to suggest, that no person in this State is better, if so well Quallified to fill the said Vacancy as Judge Livingston—And no appointment in My Opinion would give more general satisfaction, I do not Know that Judge Livingston is a Candidate, but being informed he is about Resigning his seat as one of the Judges of the supreme Court of this State It would be of Importance to this Important District and to the Present Administration to have so able, and superior Judge suceed Mr Hobart
                  With the Greatest Respect
                  
                     Wm Keteltas 
                     
                  
               